Title: General Orders, 1 August 1775
From: Washington, George
To: 



Head Quarters, Cambridge, August 1st 1775.
Parole Gibralter.Countersign Fairfield.


The General thanks Major Tupper, and the Officers and Soldiers under his Command, for their gallant and soldierlike behaviour

in possessing themselves of the enemy’s post at the Light House, and for the Number of Prisoners they took there, and doubts not, but the Continental Army, will be as famous for their mercy as for their valour.
Two Subs. two serjeants, one Drum and thirty Rank and File, to parade at Head Quarters at Noon; to escort the prisoners to Worcester. The Commanding Officer will receive his orders from the Adjutant General.
For the satisfaction of all concerned; The General directs the following Resolution of the Legislature of this Colony to be inserted in General Orders. viz:
“In House of Representatives, Watertown 29th July 1775.
“Whereas sundry Complaints have been made, by some of the Soldiers raised by this Colony, that they have not received the allowance pay of Forty Shillings, agreeable to the Resolution of Provincial Congress, therefore Resolved, that a Committee be appointed forthwith, to apply to the Colonels of the several Regiments, raised by the Colony, and to the Muster Masters and Pay Masters in the Camp, at Cambridge and Roxbury; and obtain of them a compleat List of the Non Commissioned Officers and Soldiers, in their respective regiments, distinguishing those that have been muster’d and paid; from those that have not, that such Methods may be pursued, as shall remove all just ground of Complaint—read and ordered, that Colonel Cushing and Mr Webster, with such as the Honorable Board shall join, be a Committee for the purpose above mentioned.
“Sent up for concurrence.
James Warren, speaker.
“In Council, read and concurred, and Col. Lincoln is join’d.
Albt P: Morton, secy.”
The Officers commanding Massachusetts Regiments, will pay all due Attention to the foregoing resolution.
One Man a Company, to be appointed a Camp Colour man, from every Company in every Regiment in the Army, whose particular duty it must be to attend the Quarter Master and Quarter Master serjeant, to sweep the Streets of their respective encampments, to fill up the old necessary Houses and dig new ones, to bury all Offal, Filth, and Nastiness, that may poison or infect the health of the Troops; and the Quarter Masters are to

be answerable, to their Commanding Officers for a strict observance of this order, and by persevering in the constant and unremitted Execution thereof, remove that odious reputation, which (with but too much reason) has stigmatized the Character of American Troops. The Colonels and Commanding Officers of Regiments, are to be answerable to the General, for all due obedience to this order.
The General finding it is not uncustomary, for Officers to take the Liberty, of absenting themselves from Camp without leave, and going home; for the future, any Officer found guilty of so glaring an Offence, against all Order and Discipline, and setting so bad an Example to the Non Commissioned Officers and Soldiers, under their Command; such Officer or Officers so offending, may depend upon being punish’d with the utmost severity.
Least the late Successes against the Enemy, should occasion any relaxation in the Alertness of the Troops, the General recommends it in the strongest manner, to all the Officers and Soldiers of the Continental Army; to be the more vigilant in their duty, and watchful of the enemy; as they certainly will take every advantage of any supiness on our part.
